Filed 8/13/21 P. v. Gonzalez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                               B305263

         Plaintiff and Respondent,                        (Los Angeles County
                                                           Super. Ct. No. BA480612)
         v.

CECILIO GONZALEZ,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Terry A. Bork, Judge. Affirmed.
     Lillian Hamrick, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters and
Susan Sullivan Pithey, Assistant Attorneys General, Paul M.
Roadarmel, Jr. and Stephanie A. Miyoshi, Deputy Attorneys
General, for Plaintiff and Respondent.
                   __________________________




                                                    1
       Cecilio Gonzalez appeals from a judgment after a jury
convicted him of assault with a deadly weapon. Gonzalez
contends the trial court erred in instructing the jury with
CALCRIM No. 875, which defined a deadly weapon as either one
that is inherently deadly or one used in a way that is capable of
causing and likely to cause death or great bodily injury.
Gonzalez argues the weapon here, a metal pole, was not
inherently deadly as a matter of law, and therefore the trial
court’s instruction of the jury on the definition of an inherently
deadly weapon was prejudicial error under the Supreme Court’s
decision in People v. Aledamat (2019) 8 Cal.5th 1 (Aledamat).
Gonzalez also contends, the People concede, and we agree that
Gonzalez was entitled to 368 days of presentence custody credit
instead of the 212 days awarded by the trial court.
       We modify the judgment to award Gonzalez the full 368
days of presentence custody credits and order that the abstract of
judgment be corrected. We affirm the judgment as modified.

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Information
      The amended information charged Gonzalez1 with a single
count of assault with a deadly weapon, a metal pipe. (Pen. Code,
§ 245, subd. (a)(1).)2 The information further alleged Gonzalez
had previously been convicted of three serious or violent felonies

1      The original information charged Gonzalez as David
Alboniga. The court amended the information on the first day of
trial after Gonzalez stated his true name.
2    All further undesignated statutory references are to the
Penal Code.



                                2
under the three strikes law (§§ 667, subds. (b)-(j), and 1170.12),
and one of the prior convictions was of a serious felony within the
meaning of section 667, subdivision (a)(1).

B.     The Evidence at Trial
       1.    The prosecution case
       On August 22, 2019 Los Angeles Police Officer Eduardo
Gutierrez was on “camera detail,” monitoring and controlling
multiple cameras that were placed on the streets of the “skid
row” area in downtown Los Angeles. The cameras were set up so
an officer in a remote location could control the camera with a
joystick and zoom in and out of the scene. At around 6:00 a.m.
Officer Gutierrez observed on one of the video cameras an
altercation between two people taking place around San Pedro
and Fifth Streets. As described by Officer Gutierrez, Gonzalez
can be seen walking next to a wall on the south curb of Fifth
Street and then holding what appeared to be a metal pole.
Holding the pole behind his back, Gonzalez walked up behind an
unidentified man (John Doe) and “swung at the victim, struck
him [on] what appeared to be on his head.” Doe then fled west
onto Fifth Street. Officer Gutierrez zoomed the camera out, but
he could not see where Doe was headed. Officer Gutierrez did not
see Doe assault Gonzalez or anyone else. The surveillance video
showing the incident was played for the jury; it did not have any
audio.
       Officer Gutierrez informed Los Angeles Police Officer
Gerardo Valvaneda about the incident and provided him the
location and a description of Gonzalez. Several hours after the
incident, Officer Valvaneda drove to the area depicted in the
video, which was an area lined with multiple tents on the




                                 3
sidewalk. Officer Valvaneda observed Gonzalez sitting on a chair
on the south curb of Fifth Street near San Pedro Street. Officer
Valvaneda canvassed the area, but he could not locate Doe.
Officer Valvaneda had a brief interaction with Gonzalez, then
returned to the police station.
       At the police station, Officer Valvaneda reviewed the video
of the altercation to confirm Gonzalez was the person who struck
Doe. After reviewing the video, Officer Valvaneda was confident
Gonzalez was the suspect seen in the video. Officer Valvaneda
then returned to Fifth and San Pedro Streets with a supervisor.
Officer Valvaneda located the weapon used to assault Doe next to
a wheelchair leaning against a gate near the curb where Officer
Valvaneda had earlier encountered Gonzalez. At this point
Officer Valvaneda arrested Gonzalez.
       The weapon was admitted into evidence at trial. The
prosecutor described the weapon as a “metal object” and a “metal
rod.” The object was passed around the jury box for the jurors to
touch and hold, so they could, as the prosecutor described,
“ascertain its strength by feeling it.” Defense counsel referred to
the weapon in his opening statement and during trial as a fishing
pole.3


3      At side bar in the context of Gonzalez’s motion to dismiss
under section 1118.1, the trial court described the object: “And I
have People’s 9 in my hand, and there do appear to be parts that
are metallic and then a part that is wood and then some padded
parts as well. So it’s not entirely metallic, although it does—the
actual pole itself seems to be largely metallic, if not entirely.”
Gonzalez’s counsel argued, “The information suggests that there
is a piece of pipe like for plumbing or something like that. I don’t
think this is a weapon, per se. So I suppose that’s part of my
motion, your honor.” The court agreed the weapon was not a


                                 4
       2.    The defense case
       Gonzalez testified he woke up around 6:00 a.m. on the day
of the incident. After talking with some friends, Gonzalez gave
Doe $5 to buy Gonzalez breakfast.4 Another person also gave Doe
money to buy the person food. Doe did not return for an hour or
two. After Doe returned without food, Gonzalez confronted him
about Gonzalez’s food and money. Gonzalez got in a “scuffle”
with Doe in which Doe threw him to the ground, causing
Gonzalez to scrape his left elbow and thigh. As Gonzalez started
to get off the ground, Doe pushed him down again. Gonzalez
believed Doe was “high off spice.”5
       The scuffle occurred near the corner of Sixth Street and
Crocker Avenue. After the scuffle, Doe went “around the corner
and started arguing with the other man that gave him money to
eat.” At this point the surveillance video (at time stamp 6:04:13
a.m.) shows Doe arguing with an elderly man in the street a few
minutes prior to the incident. The elderly man held a cane. As




plumbing pipe, explaining, “[B]ut I think it can accurately be
called a pipe even though you would probably in common
parlance more likely call it a metal rod or a metal tube or
something along those lines. But I don’t think the word “‘pipe’” is
inaccurate, per se.” The court denied Gonzalez’s motion.
4     Gonzalez did not know Doe’s true name; Gonzalez and his
friends called him “Rico.”
5     “Spice” is a “synthetic cannabinoid” (the active ingredient
in cannabis). (See  (National Institute on Drug
Abuse) [as of Aug. 12, 2021].)



                                 5
Doe walked away, the elderly man walked toward the middle of
the street and continued arguing with Doe.
        Gonzalez was concerned for the safety of the elderly man
and believed Doe needed to be stopped. Gonzalez testified he
“grabbed a metal pipe,” walked up to Doe, and tried “to scare him
off.” Gonzalez added, “I swung the pipe but never hit . . . the
gentleman.” Doe flinched when Gonzalez swung the metal pole,
but Gonzalez fell and never struck Doe with the pole. Five to 10
minutes had elapsed between the time of the initial scuffle and
when Gonzalez swung the metal pole. Gonzalez testified the
metal pole shown in court “looks like a different metal pole to me
. . . .” He added, “No. That’s not the metal pole I had . . . .”
        On cross-examination, the prosecutor played the video
(with audio) from Officer Valvaneda’s body camera showing his
initial interaction with Gonzalez. Gonzalez acknowledged at trial
that when he first spoke with Officer Valvaneda, he gave a false
name, David Alboniga. Officer Valvaneda stated to Gonzalez
that he saw Gonzalez sneak up on Doe and then “crack[] him on
the back.” Gonzalez responded, “No you didn’t see[] the earlier
part . . . . See he threw me on the ground man. Come on man.”
Officer Valvaneda responded, “Hey regardless of what it is. You
can’t do that. Okay?” Gonzalez replied, “You are right.” Officer
Valvaneda then added, “You compare . . . what you did to what
he did, you can’t do that.” Gonzalez responded, “You[’re] right
sir, man. You know when you are mad. When you are mad,
when somebody do[es] something to you, and then—that was my
reaction at the time because I was upset.” The prosecutor




                                6
followed up and asked, “You attacked the victim because you
were mad, right?” Gonzalez replied, “Yeah, man.”6
      Defense counsel recalled Officer Valvaneda, who clarified
that when he stated to Gonzalez that he saw Gonzalez “crack[]
him in the back,” Officer Valvaneda was basing this on his single
viewing of the surveillance video, at which time it was his opinion
that Gonzalez “had possibly got struck in the back.”

C.    The Verdict and Sentencing
      The jury found Gonzalez guilty of assault with a deadly
weapon. In a bifurcated proceeding, Gonzalez admitted the prior
conviction allegations were true. The trial court sentenced
Gonzalez to an aggregate prison term of 13 years. The court
imposed the upper term of four years for the assault with a
deadly weapon, doubled under the three strikes law,7 plus an
additional five-year prison term pursuant to section 667,
subdivision (a)(1). The court awarded Gonzalez 184 actual days
plus 28 days conduct credit (calculated pursuant to section
2933.1) for a total of 212 days of prejudgment custody credit.
      Gonzalez timely appealed.




6     Gonzalez admitted during cross-examination he had
previously been convicted of robbery, driving without the owner’s
consent, and receiving stolen property.
7     The trial court granted Gonzalez’s motion to strike two of
his prior strikes under People v. Superior Court (Romero) (1996)
13 Cal.4th 497.



                                7
                          DISCUSSION

A.    The Trial Court Did Not Prejudicially Err by
      Instructing the Jury with CALCRIM No. 875
      Gonzalez contends the trial court erred in instructing the
jury with a version of CALCRIM No. 875 that defined an
“inherently deadly” weapon because the weapon used here was
not inherently deadly as a matter of law. The People contend the
court did not err because the various descriptions of the weapon,
including a metal pole and a metal pipe, and the fact the pole was
made of solid metal, could have led the jury to conclude the
weapon was inherently deadly. We conclude that even if the trial
court erred in instructing the jury on the definition of an
inherently deadly weapon, any error was harmless.

      1.     The trial court’s instruction with CALCRIM No. 875
             and closing arguments
      The trial court instructed the jury with CALCRIM No. 875
on the elements of assault with a deadly weapon. As the court
instructed, “The defendant is charged in count 1 with assault
with a deadly weapon other than a firearm, in violation of Penal
Code section 245. To prove that the defendant is guilty of this
crime, the People must prove that: One, the defendant did an act
with a deadly weapon other than a firearm that by its nature
would directly and probably result in the application of force to a
person; [¶] Two, the defendant did that act willfully; [¶] Three,
when the defendant acted, he was aware of facts that would lead
a reasonable person to realize that his act by its nature would
directly and probably result in the application of force to
someone; [¶] Four, when the defendant acted, he had the




                                 8
present ability to apply force with a deadly weapon to a person;
[¶] And, five, the defendant did not act in self-defense or in
defense of others. . . . [¶] . . . [¶] A deadly weapon is any object,
instrument, or weapon that is inherently deadly or one that is
used in such a way that it’s capable of causing and likely to cause
death or great bodily injury. An object is inherently deadly if it is
deadly or dangerous in the ordinary use for which it is designed.
In deciding whether an object is a deadly weapon, consider all the
surrounding circumstances.”
       The trial court further instructed the jury with CALCRIM
No. 200 in relevant part that “[s]ome of these instructions may
not apply depending on your findings about the facts of the case.
Do not assume, just because I give a particular instruction, that I
am suggesting anything about the facts. After you have decided
what the facts are, follow the instructions that do apply to the
facts as you find them.”
       The prosecutor argued in his closing argument that
Gonzalez used the metal pole as a deadly weapon, asserting,
“[Gonzalez] had plenty of time to pick up a weapon, to ascertain
the strength of that weapon, and to hold that weapon for a
considerable amount of time, and then waiting for the right
moment to go behind John Doe in an obscure manner so that he
couldn’t be noticed, and then striking John Doe with a deadly
weapon. This is a textbook assault with a deadly weapon
case . . . . [¶] . . . But what I’m . . . getting at, ladies and
gentlemen, is the force that this carries . . . when you hold it from
the very end. And I’m not even gonna try to swing it here
because I’m scared . . . . But the momentum that this would come
with, the centrifugal force that it would impart on a person, huge.
Huge.”




                                 9
       Gonzalez’s counsel argued that the metal pole was “a
fishing pole” because it had grooves where a wheel would be
attached, and it was never intended to be used as a weapon.
Further, Gonzalez acted “reasonably under the circumstances”
and was protecting the elderly man by scaring off Doe. Moreover,
bystanders watching the incident “were basically thanking him”
for “defusing the situation” by giving Gonzalez a fist bump and
clapping. Gonzalez’s counsel added that Gonzalez “only swung
once. He didn’t chase him down afterwards to try to hurt him or
anything like that. He basically solved the problem.”
       During deliberations, the jury sent a note to the court with
three questions: “1. How do you define significant or great bodily
injury? [¶] 2. Can we get clarification on the definition of “deadly
weapon?” [¶] 3. Can we get the transcript of when the defendant
swung and missed? What area of the body?” The court
responded by rereading portions of CALCRIM No. 875 to the jury,
including the definitions of a “deadly weapon” and “inherently
deadly” weapon, and it directed the court reporter to read back
the relevant testimony about the incident.

      2.    The weapon used by Gonzalez was not inherently
            deadly
       “‘Some few objects, such as dirks and blackjacks, have been
held to be deadly weapons as a matter of law; the ordinary use for
which they are designed establishes their character as such.
[Citation.] Other objects, while not deadly per se, may be used,
under certain circumstances, in a manner likely to produce death
or great bodily injury. In determining whether an object not
inherently deadly or dangerous is used as such, the trier of fact
may consider the nature of the object, the manner in which it is




                                10
used, and all other facts relevant to the issue.’” (Aledamat,
supra, 8 Cal.5th at p. 6; accord, People v. Perez (2018) 4 Cal.5th
1055, 1065.) As the Supreme Court in Aledamat explained with
respect to a box cutter, it is “‘a type of knife’ that, ‘because it is
designed to cut things and not people,’ is not an inherently deadly
weapon as a matter of law . . . .’” (Aledamat, at p. 6.)
      Like the box cutter in Aledamat, and unlike dirks and
blackjacks that have no ordinary use other than as a deadly
weapon, a metal pole can have various uses such as a metal pipe
for construction, a parking bollard, or a walking stick. The
People failed to present any evidence that the metal pole was
designed to be used as a deadly weapon. Further, the prosecutor
described the pole as a metal pipe, which by its nature would be
used for an innocent purpose, not as a deadly weapon.8


      3.    Aledamat and alternative-theory error
      Gonzalez argues it was reversible error for the trial court to
instruct the jury with both a legally correct theory (that the
weapon was deadly as used) and a legally incorrect theory (that


8     People v. Jurado (2006) 38 Cal.4th 72, relied on by the
People, does not support their argument the weapon used here
was inherently deadly. In Jurado, the Supreme Court considered
whether there was substantial evidence the weapon the
defendant possessed in jail was a deadly weapon within the
meaning of section 4574, which makes it a felony for a county jail
inmate to possess a deadly weapon. (Id. at p. 137.) The court
concluded there was substantial evidence the defendant
possessed a steel object 12 to 18 inches long, and the defendant
did not dispute that if the weapon was a steel object, it was a
deadly weapon. (Ibid.) The court therefore never addressed
whether the steel object was an inherently deadly weapon.



                                 11
the weapon was inherently deadly), relying on Aledamat, supra,
8 Cal.5th 1.
      In Aledamat, the Supreme Court held a trial court commits
instructional error when it instructs the jury with CALCRIM No.
875 that it can find a weapon is a deadly weapon because it is
inherently deadly, where the weapon is not inherently deadly as
a matter of law. (Aledamat, supra, 8 Cal.5th at pp. 4, 6; see
People v. Guiton (1993) 4 Cal.4th 1116, 1129 (Guiton) [“It is error
to give an instruction which, while correctly stating a principle of
law, has no application to the facts of the case.”].) However, the
Aledamat court distinguished between a factually inadequate
theory where “the theory is incorrect only because the evidence
does not support it” and a legally inadequate theory where “the
theory is incorrect because it is contrary to law.” (Aledamat,
supra, 8 Cal.5th at p. 7; accord, Guiton, at p. 1128.) The
Aledamat court explained, “[I]f the inadequacy of proof is purely
factual, of a kind the jury is fully equipped to detect, reversal is
not required whenever a valid ground for the verdict remains,
absent an affirmative indication in the record that the verdict
actually did rest on the inadequate ground.” (Aledamat, at p. 7;
accord, Guiton at p. 1129.) But when the jury is instructed with a
legally inadequate theory,9 the “‘beyond a reasonable doubt’
standard of review established in [Chapman v. California (1967)


9     The Aledamat court gave as an example of a legally
inadequate theory, the instructional error in People v. Green
(1980) 27 Cal.3d 1, where the Supreme Court concluded
movement of the victim 90 feet in that case was legally
insufficient to constitute asportation for kidnapping. (Aledamat,
supra, 8 Cal.5th at p. 7; accord, Guiton, supra, 4 Cal.4th at p.
1128.)



                                12
386 U.S. 18, 24], for federal constitutional error applies.”
(Aledamat, at p. 3.) Under this standard, “[t]he reviewing court
must reverse the conviction unless, after examining the entire
cause, including the evidence, and considering all relevant
circumstances, it determines the error was harmless beyond a
reasonable doubt.” (Id. at p. 14)
      The Aledamat court concluded the trial court’s instruction
that the jury could find the box cutter was a deadly weapon
because it was inherently deadly was based on a legally invalid
theory because the jury was not provided the definition of an
inherently deadly weapon, and therefore “the jury would not be
equipped to know that, contrary to what the instruction
suggested, a box cutter is not an inherently deadly weapon.”
(Aledamat, supra, 8 Cal.5th at p. 8.) However, the court
concluded the error was harmless beyond a reasonable doubt
under the more stringent Chapman harmless error standard.
(Aledamat, at p. 15.)
      In contrast to Aledamat, the trial court instructed the jury
on the definition of an inherently deadly weapon, correctly
explaining an object “is inherently deadly if it is deadly or
dangerous in the ordinary use for which it is designed.” The
court also instructed the jury with CALCRIM No. 200 that not all
instructions provided by the court will apply to the case.
Accordingly, the jury here was equipped to determine whether
the weapon Gonzalez used was inherently deadly in the manner
in which it was used. Therefore, any error in instructing the jury
was factual error subject to review under the standard set forth
in People v. Watson (1956) 46 Cal.2d 818. (Guiton, supra, 4
Cal.4th at p. 1130 [“The error is therefore one of state law subject
to the traditional Watson test.”].) “Under Watson, reversal is




                                13
required if it is reasonably probable the result would have been
more favorable to the defendant had the error not occurred.”
(Guiton, at p. 1130.)


        4.   Any instructional error was harmless
       As discussed, the trial court instructed the jury on the
definition of an inherently deadly weapon, and therefore the jury
was well equipped to determine whether the metal pole used here
was inherently deadly. Further, the trial court directed the jury
to consider all the surrounding circumstances to determine
whether the object used was a deadly weapon, which the jury
reasonably would have interpreted as applying to a
determination of whether the weapon was deadly as used or
inherently deadly. (See Aledamat, supra, 8 Cal.5th at pp. 14-15.)
As the Aledamat court explained, “The jury would likely view the
‘inherently deadly’ language in light of this additional instruction
that it had to consider all of the circumstances. Given this
additional instruction, it seems unlikely the jury would simply
view the box cutter as inherently deadly without considering the
circumstances, including how defendant used it.” (Ibid.)
       In addition, as Gonzalez acknowledges, the prosecutor did
not argue in his closing argument that the weapon was
inherently deadly. “Courts look to the prosecutor’s argument as a
relevant circumstance in determining whether instructional error
is harmless.” (People v. Powell (2021) 63 Cal.App.5th 689, 715.)
In his closing argument, the prosecutor told the jury he was
afraid to swing the weapon due to the centrifugal force it would
create, which would be “huge.” The prosecutor emphasized that
Gonzalez first held the weapon to ascertain its strength, then
snuck up behind Doe and struck him with it. And as in



                                14
Aledamat, there was no suggestion from the prosecutor or
defense counsel that the jury could find the metal pole was a
deadly weapon under one of two alternative theories. (See
Aledamat, supra, 8 Cal.5th at p. 14.)
      Gonzalez argues the jury’s questions relating to whether
the metal pole was a deadly weapon signaled it was struggling to
determine whether the pole was a deadly weapon. Questions
asked by a jury may show the jury based its verdict on an
erroneous theory. (Aledamat, supra, 8 Cal.5th at p. 12.) Here,
the jury requested the definition of a deadly weapon and the term
“great bodily injury,” as well as readback of the testimony about
Gonzalez swinging the weapon. Nothing about the jury’s
questions suggests the jurors were considering whether the
weapon was inherently deadly. To the contrary, the jurors
appear to have focused on whether the metal pole was deadly as
used, requesting to hear the testimony about how Gonzalez
swung the pole. Further, the trial court responded to the
questions by rereading the instruction that defined an inherently
deadly weapon and directed the jury to consider all the
circumstances of the incident in deciding whether the weapon
was deadly, again providing the jury with the tools to determine
whether the weapon was inherently deadly or deadly as used.
And as discussed, the jury was instructed that not all
instructions applied to the facts of the case.
      Moreover, in finding Gonzalez guilty of assaulting Doe with
a deadly weapon, the jury must have found the following
elements to be true: (1) Gonzalez acted with a deadly weapon
(either inherently or as used) that by its nature would directly
and probably result in force being applied; (2) Gonzalez acted
willfully; (3) Gonzalez was aware of facts that would lead a




                               15
reasonable person to know his act would directly and probably
result in force being applied to Doe; (4) Gonzalez had the ability
to apply force with a deadly weapon to Doe; and (5) Gonzalez did
not act in self-defense or in self-defense of others. As the
Aledamat court observed, a reasonable jury could not make these
findings without also finding the defendant used the object in a
manner that was capable of causing and likely to cause great
bodily injury. (See Aledamat, supra, 8 Cal.5th at p. 15 [“‘[n]o
reasonable jury that made all of these findings could have failed
to find’ that defendant used the box cutter in a way that is
capable of causing or likely to cause death or great bodily
injury”].) Thus, it is not reasonably probable the verdict would
have been more favorable to Gonzalez had the trial court not
instructed the jury on an inherently deadly weapon. (Guiton,
supra, 4 Cal.4th at p. 1130.)

B.     The Trial Court Must Correct Gonzalez’s Custody Credits
       Gonzalez contends, the People concede, and we agree the
trial court erred in calculating Gonzalez’s prejudgment actual
custody credits at 212 instead of 368 days. Section 2933.1,
subdivision (a), limits presentence conduct credit to 15 percent for
persons convicted of violent felonies listed in section 667.5,
subdivision (c). (In re Reeves (2005) 35 Cal.4th 765, 768; accord,
People v. Hernandez (2017) 10 Cal.App.5th 192, 201.) The trial
court awarded Gonzalez 184 days of actual custody credits and 28
days conduct credits based on the assumption the 15 percent
limitation under section 2933.1 applied. However, assault with a
deadly weapon in violation of section 245, subdivision (a)(1), is
not one of the listed felonies under section 667.5, subdivision (c).
Accordingly, Gonzalez was entitled to 368 days of presentence




                                16
conduct credit, including 184 actual days and the full 184 days of
conduct credits. (§ 4019, subd. (f).)

                           DISPOSITION

      The judgment of conviction is modified to award Gonzalez
368 days of presentence custody credits. As modified, the
judgment is affirmed. The superior court is directed to prepare a
corrected abstract of judgment proving a total of 368 days of
presentence credits (184 actual days plus 184 days of conduct
credits), and to forward a copy of the corrected abstract of
judgment to the Department of Corrections and Rehabilitation.



                                          FEUER, J.
We concur:



             PERLUSS, P. J.



             IBARRA, J.*




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                17